United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
M.R., Appellant
and
U.S. POSTAL SERVICE, PROCESSING &
DISTRIBUTION CENTER, Denver, CO,
Employer
__________________________________________

)
)
)
)
)
)
)
)
)

Appearances:
Daniel Goodkin, Esq., for the appellant
Office of Solicitor, for the Director

Docket No. 12-1461
Issued: March 29, 2013

Case Submitted on the Record

DECISION AND ORDER
Before:
RICHARD J. DASCHBACH, Chief Judge
COLLEEN DUFFY KIKO, Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On June 27, 2012 appellant, through her representative, filed a timely appeal from a
May 1, 2012 merit decision of the Office of Workers’ Compensation Programs (OWCP).
Pursuant to the Federal Employees’ Compensation Act1 (FECA) and 20 C.F.R. §§ 501.2(c) and
501.3, the Board has jurisdiction over the merits of this case.
ISSUE
The issue is whether appellant has established that modification of a November 30, 2006
wage-earning capacity determination was warranted.

1

5 U.S.C. § 8101 et seq.

FACTUAL HISTORY
The case was before the Board on a prior appeal.2 The Board noted that OWCP had
accepted that appellant sustained lumbosacral, right forearm and right wrist sprains/strains in the
performance of duty on April 25, 2003.3 By decision dated November 30, 2006, OWCP
determined that she had no loss of wage-earning capacity, finding that actual earnings in a
modified distribution clerk position fairly and reasonably represented wage-earning capacity.
The only decision before the Board on the prior appeal was a request for a review of the written
record regarding the November 30, 2006 decision. In the February 24, 2011 decision, the Board
affirmed a May 11, 2010 OWCP decision denying the request for a review of the written record.
With respect to the modified clerk position, the record indicates that the employing
establishment offered appellant the position by letter dated February 14, 2006. The stated
physical requirements of the position were “5” hours of intermittent standing, walking, sitting,
simple grasping and fine manipulation.4 The lifting restrictions were 13 pounds continuously
and 15 pounds intermittently. The job was described as distributing and sorting mail.
As to the medical evidence at the time of the job offer, the record contains duty status
reports (Form CA-17) from Dr. J. Raschbacher, an occupational medicine specialist. In a Form
CA-17 dated August 19, 2005, Dr. Raschbacher indicated that appellant should alternate sitting
and standing every 20 minutes. In a Form CA-17 dated September 16, 2005, he again indicated
that appellant should alternate sitting and standing every 20 minutes.5
In a report dated October 28, 2005, Dr. Greg Smith, an osteopath, provided results on
examination and a permanent impairment rating. He indicated that appellant had a functional
capacity evaluation on October 14, 2005. According to Dr. Smith, she could stand for 1 hour
and 20 minutes continuously, but could only sit for 32 minutes. He stated that appellant could
lift 15 pounds intermittently, should continue to alternate sitting and standing, but she could
stand for 1 hour and 20 minutes without difficulty. Dr. Smith indicated that a CA-17 was
completed based on the functional capacity evaluation.6
By decision dated November 30, 2006, OWCP found that actual earnings as a modified
clerk since March 4, 2006 fairly and reasonably represented appellant’s wage-earning capacity.
The record indicates that, by letter dated February 8, 2010, the employing establishment
advised appellant that, pursuant to the National Reassessment Process (NRP), no jobs within her

2

Docket No. 10-609 (issued February 24, 2011).

3

On September 8, 2009 OWCP accepted ruptured L4-5 disc and grade 1 spondylosis.

4

The record contains a copy of the job offer requirements signed by appellant on January 18, 2006, also stating
that appellant may stand one hour 20 minutes and then sit for 10 minutes. The copy signed by appellant on
February 15, 2006 does not provide this statement.
5

The record indicates this form was marked as received by OWCP on March 8, 2011.

6

There does not appear to be an October 14, 2005 CA-17 in the record.

2

work restrictions were found to be available.
commencing January 30, 2010.

Appellant filed claims for compensation

In a report dated February 16, 2010, Dr. Barry Ogin, a Board-certified physiatrist,
provided a history and results on examination. He diagnosed low back and buttock pain, history
of L4-5 fusion in 2004, possible facet syndrome L5-S1, myofascial pain and possible sacroiliac
joint dysfunction.
By letter dated March 8, 2010 from OWCP to the employing establishment, OWCP noted
that a wage-earning capacity determination had been made and appellant was claiming
compensation for wage loss. It requested the employing establishment submit any current
medical evidence, copies of personnel records and information regarding work duties. In a CA17 report dated June 24, 2010, Dr. Raschbacher indicated that appellant should continue to
alternate sitting, standing and walking every 20 minutes.
In a decision dated November 10, 2010, OWCP denied modification of the wage-earning
capacity determination. It found that the criteria for modifying a loss of wage-earning capacity
determination had not been met.
Appellant requested a review of the written record in a letter dated March 3, 2011. She
argued that the job was outside of her work restrictions and that the job changed periodically. In
a report dated January 27, 2011, Dr. Raschbacher diagnosed lumbar disc disease and right S1
joint pain/dysfunction. He stated that the right S1 joint findings would be secondary to an
altered gait from appellant’s disc problems and therefore would be considered work related.
In a decision dated April 27, 2011, the hearing representative affirmed the November 10,
2011 decision. He noted the provisions of FECA Bulletin No. 09-05 with respect to claims for
total disability, referable to NRP, when a wage-earning capacity determination is in place.7 The
hearing representative found that the offered position was not a makeshift position and the
original wage-earning capacity determination was correct. He further found that the offered job
was consistent with restrictions provided by Dr. Smith in his October 28, 2005 report. The
hearing representative stated that the offered job did not require more than five hours daily of
sitting, walking, and lifting and clearly the job required only up to five hours of each activity.
He also found that appellant had not established a material change in an employment-related
condition.
Appellant requested reconsideration, by letter dated September 20, 2011, and submitted a
letter dated September 2, 2011, from Dr. Brian Reiss, a Board-certified orthopedic surgeon, who
stated that he was responding to questions from appellant’s representative. Dr. Reiss stated that
the modified job appeared to require more than five hours standing, and it would seem that
appellant could do the job only if she was not required to stand for that long. He stated that
appellant had degenerative changes at L5-S1 that were related to her previous injury and
subsequent fusion. Dr. Reiss indicated that he would not suggest appellant had a significantly
altered gait.
7

FECA Bulletin No. 09-05 (issued August 18, 2009). This Bulletin indicates that OWCP should determine
whether a modification of the wage-earning capacity is appropriate.

3

By decision dated November 14, 2011, OWCP declined to review the merits of the claim.
On December 20, 2011 appellant again requested reconsideration.
By decision dated May 1, 2012, OWCP reviewed the case on its merits and denied
modification. With respect to the modified job, it referred to an October 2007 employing
establishment form stating that appellant would alternate standing walking and sitting every 20
minutes.
LEGAL PRECEDENT
Once the wage-earning capacity of an injured employee is determined, a modification of
such determination is not warranted unless there is a material change in the nature and extent of
the injury-related condition, the employee has been retrained or otherwise vocationally
rehabilitated or the original determination was, in fact, erroneous.8 The burden of proof is on the
party attempting to show a modification of the wage-earning capacity determination.9
ANALYSIS
In the present case, OWCP issued a wage-earning capacity determination on
November 30, 2006, based on actual earnings in a modified job since March 4, 2006. Under 5
U.S.C. § 8115, wage-earning capacity may be determined by actual earnings if actual earnings
“fairly and reasonably” represent wage-earning capacity.
Appellant filed claims for compensation following notification that, pursuant to NRP, no
light-duty work was available. She argued that the November 30, 30, 2006 loss of wage-earning
capacity determination was erroneous. Pursuant to FECA Bulletin No. 09-05, OWCP should
confirm the loss of wage-earning capacity rating was based on an “actual bona fide position” and
make a determination whether “the loss of wage-earning capacity rating was without any factual
or legal basis at the time it was issued.…”10
The hearing representative followed the guidelines of FECA Bulletin No. 09-05 and
found the modified clerk position was a bona fide position. In this regard, the Board notes that
the light-duty position had a written job description that described the job duties. There was no
indication that this was a makeshift position otherwise inappropriate for a loss of wage-earning
capacity determination. The modified clerk position was not temporary, had meaningful duties
and was not based on overly strict physical limitations.11
The Board notes that, although the written job description contained typographical errors
as to the hours required for certain activities, appellant performed the position since
March 4, 2006. There was no probative evidence that the job was outside of any established
8

Sue A. Sedgwick, 45 ECAB 211 (1993); Elmer Strong, 17 ECAB 226, 228 (1965).

9

Id.

10

FECA Bulletin No. 09-05 (issued August 18, 2009).

11

See A.J., Docket No. 10-619 (issued June 29, 2010).

4

work restrictions. Dr. Smith indicated on October 28, 2005 that appellant could lift 15 pounds
and needed to alternate sitting and standing. The evidence indicated that the modified clerk
position was a bona fide position that represented appellant’s wage-earning capacity.
Another basis for modification of the loss of wage-earning capacity determination is a
material change in the nature and extent of the injury-related condition.12 In accord with FECA
Bulletin No. 09-05, OWCP requested evidence from the employing establishment with respect to
any relevant medical evidence in its possession.13 In this case, the medical evidence did not
establish a material change in the employment-related condition. Dr. Raschbacher noted right S1
joint findings in a January 27, 2011 report, stating this would be secondary to an altered gait
from appellant’s disc problems, but Dr. Reiss indicated that appellant did not have a significantly
altered gait. Dr. Reiss stated in his September 2, 2011 letter that she had degenerative changes at
L5-S1, without providing any medical rationale or explanation as to causal relationship with the
employment injuries. The Board finds there is no probative medical evidence establishing a
material change in the nature and extent of an employment-related condition.
Based on the evidence of record, the Board finds that OWCP properly denied
modification of the November 30, 2006 loss of wage-earning capacity determination. OWCP
followed the guidelines of FECA Bulletin No. 09-05 and appellant did not meet any of the
requirements to modify the loss of wage-earning capacity determination. Appellant may request
modification of the loss of wage-earning capacity determination, supported by new evidence or
argument, at any time before OWCP.
CONCLUSION
The Board finds that appellant has not established a modification of the November 30,
2006 loss of wage-earning capacity determination was warranted.

12

FECA Bulletin No. 09-05 notes that, if the accepted condition has worsened and meets the criteria in Elmer
Strong, supra note 8, a modification of the loss of wage-earning capacity is warranted.
13

FECA Bulletin No. 09-05(A)(2).

5

ORDER
IT IS HEREBY ORDERED THAT the decision of the Office of Workers’
Compensation Programs dated May 1, 2012 is affirmed.
Issued: March 29, 2013
Washington, DC

Richard J. Daschbach, Chief Judge
Employees’ Compensation Appeals Board

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

6

